Citation Nr: 0801673	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1959 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied, in pertinent part, the 
veteran's claims for service connection for a low back 
disability (characterized as lumbosacral strain) and for a 
right hip disability (characterized as right hip flank pain).  
This decision was issued to the veteran and his service 
representative in June 2002.  The veteran disagreed with this 
decision in July 2002.  He perfected a timely appeal on these 
claims in July 2003 and requested a Travel Board hearing.

This matter also is on appeal of a December 2004 rating 
decision in which the RO denied the veteran's claim of 
service connection for PTSD.  The veteran disagreed with this 
decision in January 2005.  He perfected a timely appeal on 
this claim in January 2006 and again requested a Travel Board 
hearing, which was held in November 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's lumbosacral spine disability is not 
attributable to active service.

3.  The veteran does not currently experience any right hip 
disability that is attributable to active service.

4.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A right hip disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in December 2001 and February 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The December 2001 letter informed the 
veteran to submit medical evidence, statements from persons 
who knew the veteran and had knowledge of his lumbar spine 
and right hip disabilities during service, and noted other 
types of evidence the veteran could submit in support of 
these claims.  The February 2004 letter informed the veteran 
to submit medical evidence, evidence of an in-service 
stressor, linking evidence between the claimed PTSD and the 
in-service stressor, and noted other types of evidence the 
veteran could submit in support of his PTSD claim.  In 
addition, the veteran was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In response 
to all of this notice, the veteran notified VA in April 2005 
that he had no further information or evidence to present in 
support of his claims.  

Additional notice of the five elements of a service-
connection claim was provided in November 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2001 letter was issued before the May 2002 
rating decision which denied service connection for a lumbar 
spine disability and for a right hip disability; thus, the 
notice was timely.  The February 2004 letter was issued 
before the December 2004 rating decision which denied service 
connection for PTSD; thus, this notice also was timely.  
Because the veteran's claims for service connection for a 
lumbosacral spine disability, a right hip disability, and for 
PTSD are being denied, any question as to the appropriate 
disability ratings or effective dates is moot and there can 
be no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The RO also has obtained the 
veteran's service personnel records in order to attempt 
corroboration of his claimed in-service stressor.  As will be 
discussed below, however, the veteran's claimed in-service 
stressor is too vague to be capable of corroboration by the 
Joint Services Records Research Center (JSRRC).  
Additionally, the National Personnel Records Center (NPRC) 
notified VA in August 2006 that morning reports for the 
veteran's in-service unit were not available for review in 
order to attempt corroboration of his claimed in-service 
stressor.  

VA need not conduct an examination with respect to the claims 
of service connection for a lumbosacral spine disability, a 
right hip disability, or for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  With respect to the veteran's service connection claim 
for PTSD, there is no competent evidence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he injured his lumbar spine and his 
right hip after falling down in to a ditch during active 
service.  He also contends that he was paralyzed from the 
waist down for a week after falling down in to a ditch during 
active service and received light duty assignments for the 
remainder of his active service due to his back and right hip 
injuries.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service personnel records show that he was 
awarded the Armed Forces Expeditionary Medal (Vietnam).  It 
appears that his overseas service included service in the 
Philippines, Hong Kong, and in Okinawa, Japan.  His military 
occupational specialty (MOS) was combat engineer.

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in November 1959.  Clinical evaluation 
of the spine and lower extremities was completely normal.

The veteran was hospitalized for 9 days between September 28, 
1960, and October 7, 1960, after he fell in to an 8-foot 
ditch while on maneuvers.  On admission, the in-service 
examiner stated, "The patient was not knocked out but had 
the wind knocked out of him."  The veteran's chief complaint 
on admission was pain in the right flank.  Physical 
examination showed pain in the right flank on deep 
inspiration and no deformity of the thoracic cage.  Following 
admission, the veteran's right flank pain "soon 
disappeared."  The diagnosis was surgical observation for 
possible intra-abdominal injury, none found.  The veteran was 
discharged to full duty.

At sick call on January 22, 1961, the veteran complained of 
pain in the small of his back.  He reported a history of 
hospitalization for "trouble with kidneys."  Physical 
examination showed that he sat up with difficulty but there 
was no point tenderness.  Flexion, abduction, and external 
rotation were all negative.  The impression was lumbar 
strain.  On January 24, 1961, it was noted that the veteran's 
back was improved.  He was placed on light duty.  

At sick call on September 19, 1961, the veteran reported that 
he had slipped a disc in his back in October 1960 and had 
experienced constant low back pain since that time.  Physical 
examination showed that he could touch his toes with no pain 
on flexing knees or thighs.  The diagnosis was chronic 
sacroiliac joint sprain.

On orthopedic consultation in October 1961, the veteran 
complained of constant back soreness since falling in to a 
ditch during a training exercise in September 1960.  Physical 
examination showed a relatively normal range of motion with 
persisting localization of discomfort to the low back, with a 
question of whether this was the sacroiliac joint.

At the veteran's separation physical examination in November 
1963, clinical evaluation of his spine and lower extremities 
was completely normal.

VA clinical records show that there was slight narrowing of 
the L4-5 intervertebral disc space and no significant 
abnormalities on x-rays of the lumbosacral spine taken in 
August 2001.

Private clinical records from M.W., M.D., show that, in 
August 1993, the veteran was treated for low back pain 
following a motor vehicle accident in July 1993.  Although he 
was not treated in the emergency room following this 
accident, the veteran reported increased symptoms of muscle 
spasm and low back discomfort.  Physical examination showed 
moderate tenderness of the lumbar spine.  The assessment 
included acute lumbar strain and re-aggravation of a previous 
work-related injury.

On private examination by Dr. M.W. in June 2001, the veteran 
complained of constant right low back and hip pain with 
burning, tingling, and numbness.  Dr. M.W. stated that the 
veteran had been his patient since August 1988 when he had 
been treated for an on-the-job back injury which resulted in 
constant pain and lower back spasm.  The veteran subsequently 
had lumbar spine surgery.  Dr. M.W. stated that he had 
reviewed the veteran's VA hospital records dating back to 
September 28, 1960, and noted that the veteran reported 
falling in to a ditch while on maneuvers.  Physical 
examination showed pain and discomfort at the right L5-S1 
region.  Dr. M.W. opined that, having reviewed the veteran's 
VA hospital records, "it is in all probability that he had 
his first injury to his lumbar spine on September 27 ,1960, 
when he slipped and fell in to a ditch.  I believe that was 
the start of his initial lumbar injury.  He later had an 
injury on April 13, 1988, when he slipped and fell."  The 
assessment was chronic lumbar pain syndrome with residual 
pain discomfort post-surgery.

On VA examination in December 2001, the veteran complained of 
low back pain.  He reported falling off a cliff in to an 8-
foot ditch.  "Apparently, the injury was so severe that he 
lost consciousness and when he woke up he was in a 
hospital."  The veteran also reported that his fall in to a 
ditch had resulted in right lower back pain, abdominal 
injuries, and a liver injury.  He reported being hospitalized 
for 10 days after this injury and being discharged with lower 
back pain.  He also reported being on light duty for 
6-7 months after this accident.  He stated further that he 
did not report his continuing low back pain at his separation 
physical examination.  The veteran reported several post-
service on-the-job back injuries.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records and post-service private treatment records.  Physical 
examination showed no gross deformities, no tenderness over 
the spinous processes, and the right hip was not tender.  The 
VA examiner stated that the veteran "must have made a 
satisfactory recovery" from his claimed in-service back 
injury "because he did not seek any medical help except when 
he was injured again at work in 1965 and then in 1986."  
Absent objective findings to justify the veteran's 
complaints, the VA examiner concluded that the veteran's 
post-service back injuries were not related to his initial 
post-service back injury in 1965 and that he had recovered 
completely from his in-service back injury.  In a January 
2002 addendum to this examination report, the VA examiner 
stated that, after reviewing the veteran's x-rays, his 
present complaint of pain in the low back region was not 
related to the injury in service.

In a June 2002 letter, S.N., M.D., stated that the veteran's 
low back pain was probably related to the injury that he 
sustained in September 1960.  In a July 2002 letter, R.D.O, 
D.O., stated that the veteran suffered from severe low back 
pain that was initiated by an injury from a fall from a cliff 
while on active service.

On VA examination in April 2003, no complaints were noted.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported injuring 
his back initially during active service after falling off of 
a cliff in to a 10-foot ditch.  He reported that he lay at 
the bottom of the ditch for 2 hours prior to being taken to 
the hospital, where he spent 10 days, 7 of them paralyzed 
from the waist down.  He reported being placed on light duty 
for the next 18 months.  The VA examiner stated that the 
veteran "certainly has an apparent tendency to 'embellish' 
his history somewhat, in his favor."  He noted that there 
was no mention whatsoever of any paralysis in the service 
medical records, despite the veteran's contention that he had 
been paralyzed from the waist down for 7 days.  The veteran 
also reported his post-service on-the-job back injuries, 
although the VA examiner noted that there were no records 
regarding these injuries.  Physical examination showed normal 
lower back posture, and negative hip rotation tests while 
sitting.  X-rays showed unremarkable hip joints, normal 
sacroiliac joints, no significant scoliosis in any lumbar 
segment, some mild narrowing of L4-5, no significant 
osteophytic changes at any levels, and no evidence of 
spondylolysis or spondylolisthesis.  The VA examiner stated 
that the veteran tended to exaggerate his initial in-service 
injury, especially when compared to the contemporaneous 
service medical records.  This examiner also stated that the 
veteran's report of paralysis lasting for a week was not 
supported by the service medical records.  He stated further 
that "there is certainly a reasonable likelihood that [the 
veteran] may have had a disc injury at L4-5 at the time of 
his injury in 1960, but there is no evidence to confirm this, 
nor were there any symptoms or signs of radiculitis or 
radiculopathy."  Although there was evidence of in-service 
treatment for a back injury, there was no evidence of 
continuing disability between active service and 1987 or 1988 
when the veteran injured his low back on the job.  The VA 
examiner concluded that the evidence indicated that 
significant back disability seemed to be related to the post-
service on-the-job back injuries rather than the remote in-
service back injury.  Finally, the VA examiner stated that 
evaluation of the right hip was essentially unremarkable and 
there was no evidence that his complaints of right hip pain 
were an independent condition.  The diagnoses included low 
back pain, with some symptoms suggestive of right spinal 
stenosis syndrome, and no objective evidence of significant 
radiculitis or radiculopathy.

The veteran received regular outpatient treatment from 
Dr. R.D.O. in 2002 and 2003 for his complaints of low back 
pain.  In a June 2003 letter, Dr. R.D.O. stated that the 
veteran had a history of significant back pain.  "The onset 
of his pain was reportedly from an injury he sustained while 
in military service.  He was on a training exercise in which 
he had a fall from a cliff.  He had [temporary] paralysis for 
some time, then was on light duty for greater than 1 years' 
time."

In a letter date-stamped as received by VA in July 2003, 
Dr. S.N. stated that the veteran had a history of chronic low 
back pain.  X-rays of the lumbosacral spine taken in December 
2001 showed disc disease at L4-5.  "This could be as a 
consequence of trauma/injury to his low back in the past."

On private outpatient treatment in July 2003, the veteran 
complained of low back pain.  He reported a history of a low 
back injury in September 1960 and that x-rays from that time 
showed L4-L5 narrowing.  Physical examination showed 
radiculopathy in the L5 distribution.  The private examiner 
stated, "This current problem is apparently directly related 
to the initial injury."  The assessment included lumbar disc 
disease with radiculopathy.

On VA psychiatric examination in September 2003, the veteran 
"appeared to be experiencing minor psychological 
discomfort."  He reported that, while stationed in Okinawa 
during active service, his unit worked daily preparing for 
combat in Vietnam.  However, before he shipped out with his 
unit to Vietnam, the veteran injured his back after falling 
down in to a ditch.  He described his in-service stressors as 
witnessing a fellow Marine step on a "dud" explosive round 
which exploded, killing him and injuring another Marine; 
searching for the bodies of 3 Marines who drowned during a 
training exercise along a river; and witnessing 4 Marines 
kill each other with automatic weapons fire while he was 
stationed at Guantanamo Bay, Cuba.  Mental status examination 
of the veteran showed no mood disorder, normal thoughts, no 
thought disorder, full orientation, and fair judgment and 
insight.  The VA examiner stated, "[The veteran] suffers 
from situational depression and post-traumatic stress.  It is 
unclear whether it is a result of military experiences or 
from other life events."  The veteran's Global Assessment of 
Functioning (GAF) score was 60.  The impressions included 
chronic PTSD. 

On examination by Dr. M.W. in February 2004, the veteran 
complained of constant localized low back pain and an 
inability to sleep on his right side due to back pain.  
Physical examination showed pain discomfort primarily at the 
L4-5 level.  Dr. M.W. opined that the veteran's chronic 
lumbar pain syndrome "may be" due to active service.  The 
assessment was chronic lumbar pain syndrome secondary to 
severe degenerative disc disease at L4-5 with narrowing of 
the disc space, confirmed by x-rays and magnetic resonance 
imaging (MRI) scan.

In a February 2004 letter, Dr. R.D.O. stated that, after 
reviewing the veteran's MRI scan taken in October 1988, he 
had "marked disc degeneration" at the time of an acute back 
injury.  Dr. R.D.O. concluded that the veteran's disc disease 
occurred prior to the acute back injury.

On VA examination in February 2005, no complaints were noted.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported falling in 
to an 8-foot ditch and injuring his right flank during active 
service.  The VA examiner stated that the veteran's 
disability level had not changed since he last examined the 
veteran in December 2001.  This examiner concluded that, 
although it would be speculation, "[I]t is conceivable that 
from the fall that the veteran sustained in 1960 he sustained 
an injury to his low back area."

On VA outpatient treatment in April 2005, the veteran 
reported difficulty sleeping.  The diagnosis included rule-
out PTSD.  This diagnosis was unchanged following subsequent 
outpatient treatment in August 2005.

A review of private outpatient mental health treatment 
records from G.C., L.C.S.W., shows that the veteran was 
treated by this social worker in 2004 and 2005.  At a 
psychiatric assessment in October 2004, the veteran 
complained of intrusive and distressing memories of his 
alleged in-service stressors (previously reported in 
September 2003), panic attacks, and a substantial amount of 
depression since service separation.  The assessment included 
PTSD.  

In response to a request from the RO to corroborate the 
veteran's claimed in-service stressors, NPRC notified VA in 
August 2006 that there were no morning reports available for 
the period of time when the veteran's in-service stressor of 
witnessing a Marine blow himself up after stepping on a 
"dud" explosive allegedly occurred.

In a September 2007 letter, Dr. R.D.O. stated that the 
veteran had reported falling in to a ditch and suffering 
paralysis from the waist down for 1 week during active 
service.  Since service, the veteran reported suffering from 
marked progressive lumbar pain.  Dr. R.D.O. concluded, 
"There can be no question that [the veteran's] progressive 
severe back pain was caused his initial fall into the ditch 
while serving in the military." 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
lumbar spine disability.  The Board acknowledges that the 
veteran was treated during active service following a fall 
into a ditch; however, contrary to the veteran's repeated 
assertions, there is no objective evidence in the 
contemporaneous service medical records of his brief hospital 
stay from September 28, 1960, to October 7, 1960, that he 
lost consciousness, experienced any paralysis, or sustained a 
low back injury at that time.  Instead, the hospitalization 
records show that the veteran was hospitalized only for 
observation to determine whether he experienced any intra-
abdominal injury; when this injury did not materialize, he 
was discharged to full duty.  The veteran's low back also was 
completely normal at service separation.  Following service 
separation in December 1963, it appears that the veteran was 
not treated for any low back complaints until he injured his 
low back during post-service employment in 1988.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

The Board also acknowledges that the veteran continued 
receiving treatment for multiple low back complaints 
following his initial post-service on-the-job back injury in 
1988 and submitted several letters from private physicians in 
support of his claim.  For example, Dr. S.N. concluded in 
June 2002 that the veteran's low back pain was probably 
related to an injury sustained in September 1960.  Dr. R.D.O. 
concluded in July 2002 that the veteran's low back pain was 
initiated by an injury suffered after the veteran fell from a 
cliff during active service.  Dr. R.D.O. also concluded in 
June 2003 and again in September 2007 that the veteran's 
currently diagnosed low back pain began after he experienced 
temporary paralysis following an in-service back injury.  The 
veteran's report that he fell from a cliff during active 
service is consistent with what he reported at the time that 
he was hospitalized in September 1960.  It appears, however, 
that Drs. S.N. and R.D.O. based their opinions solely on the 
history provided by the veteran which is not totally 
supported by the record.  For example, the veteran reported 
injuring his back after falling from a cliff and experiencing 
temporary paralysis below the waist during active service; as 
noted, however, the veteran's service medical records show 
only that, after reportedly falling from a cliff, he was 
hospitalized for observation of a possible intra-abdominal 
injury during active service.  Thus, it is clear that 
Dr. S.F.N.'s June 2002 opinion and Dr. R.D.O.'s opinions are 
merely a recitation of the veteran's own contention; there is 
no indication that these examiners were rendering a medical 
opinion as to the date of onset based on the clinical or 
objective evidence.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).

The Board also observes that Dr. S.N. concluded in July 2003 
that the veteran's history of chronic low back pain and disc 
disease at L4-5 "could be as a consequence of trauma/injury 
to his low back in the past."  The VA examiner concluded in 
February 2005 that, although it was speculation, "it is 
conceivable that from the fall that the veteran sustained in 
1960 he sustained an injury to his low back area."  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if Dr. S.N.'s July 2003 
opinion and/or the VA examiner's February 2005 opinion is 
viewed in the light most favorable to the veteran, this 
evidence does not establish service connection for a lumbar 
spine disability.

By contrast, after reviewing the veteran's complete claims 
file, including his service medical records and post-service 
medical records, a different VA examiner concluded in 
December 2001 that the veteran's post-service back injuries 
were not related to the initial injury in 1965 and that the 
veteran had recovered completely from the in-service injury.  
A second VA examiner concluded in April 2003 that, although 
the veteran injured his low back during active service, there 
was no objective medical evidence of any ongoing disability 
after the initial in-service injury or until the veteran 
subsequently re-injured his low back in 1987 or 1988, several 
decades after service separation.  This VA examiner also 
concluded in April 2003 that the veteran's significant back 
disability seemed to be related to his post-service on-the-
job back injuries.  Because both of these VA examiners had 
access to and reviewed the claims file and thoroughly 
examined the veteran prior to rendering their opinions in 
December 2001 and in April 2003, the Board finds these 
opinions more probative as to whether the veteran's lumbar 
spine disability is related to active service.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred a lumbar spine 
disability during active service; although the Board does not 
dispute the veteran's sincerity, a review of his available 
service medical records shows no complaints of or treatment 
for low back problems at any time during his period of active 
duty.

Additional evidence in support of the veteran's service 
connection claim for a lumbar spine disability is his own lay 
assertions.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, in the absence of a medical nexus between 
the veteran's lumbar spine disability and an incident of or 
finding recorded during active service, the Board finds that 
service connection for a lumbar spine disability is not 
warranted.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hip disability.  The veteran 
complained of right hip flank pain on admission to a U.S. 
Army Hospital in September 1960 after he fell in to a ditch; 
however, this complaint resolved during his hospital stay and 
he was discharged to full duty.  His right hip also was 
completely normal at service separation.  The post-service 
medical evidence show no complaints of or treatment for right 
hip problems.  In fact, the VA examiner noted in April 2003 
that the veteran's right hip complaints appeared to be a 
symptom of the low back injury, rather than an independent 
disability; physical examination of the right hip was 
essentially unremarkable.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's claim for 
service connection for a right hip disability is his own lay 
assertions.  As noted, however, these assertions are entitled 
to no probative value.  Since the objective medical evidence 
does not show that the veteran currently experiences any 
disability as a result of his claimed right hip disability, 
the Board finds that service connection for a right hip 
disability is not warranted.

With respect to the veteran's claim of service connection for 
PTSD, there is a diagnosis of PTSD of record and thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show no combat citations or awards.  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The veteran has asserted that his PTSD stressors occurred 
during active service; however, he has not provided 
sufficient information about his claimed in-service stressors 
such that they can be corroborated by JSRRC.  The veteran's 
own lay statements and Board hearing testimony indicate that 
the allegedly stressful in-service events which caused him to 
experience PTSD symptoms occurred at the beginning of his 
active service, while he was still in basic training, and 
during the Cuban Missile Crisis.  As noted above, NPRC 
informed VA that there were no reports available which could 
verify that the veteran's claimed in-service stressor of 
witnessing another Marine get blown up after stepping on a 
"dud" explosive charge.  The veteran's service personnel 
records confirm that he was never assigned to Guantanamo Bay, 
Cuba, or Vietnam where his allegedly stressful in-service 
events occurred which caused him to experience PTSD symptoms.  
The veteran himself has admitted that he cannot provide 
further specific details of his claimed in-service stressors, 
including the dates that they occurred or the names or units 
of soldiers who served with him or witnessed these incidents.  
Although the veteran has been diagnosed with PTSD, the Board 
finds no credible evidence which verifies any of his claimed 
stressors.  

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


